Citation Nr: 1211862	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury, to specifically include hydrocephalus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1962 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

In September 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been added to the claims file.  Thereafter, the record was held open for 60 days to allow the Veteran an opportunity to submit additional evidence in support of his claim.  Since that time, however, he has provided no such information for consideration.  As the 60-day evidentiary window has now expired, appellate review may proceed.  


FINDING OF FACT

The competent and credible evidence of record does not show that the Veteran's currently diagnosed hydrocephalus, or any other residuals of a traumatic brain injury, were caused or aggravated by his reported in-service blows to the head or by any other aspect of his active duty.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a traumatic brain injury, to include hydrocephalus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or a disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2011); 38 C.F.R § 3.303 (2011).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Service connection for certain disorders, including organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be also granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

With respect to whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that he currently suffers from hydrocephalus, a disorder caused by excessive accumulation of fluid in the brain.  He further asserts that he acquired this disorder through multiple closed-head injuries, which he sustained while playing football in the Marine Corps.  

The Veteran's assertions are corroborated by statements from his spouse of more than four decades and his long-term friend who served with him in the Marines.  Both parties attest that they personally witnessed the Veteran in a state of pain and disorientation following a series of head injuries, which he incurred while playing in an interservice football league at Camp Lejeune, North Carolina.  

Significantly, the Veteran now maintains that, in the wake of each in-service head injury, his symptoms were informally "checked out" by Marine Corps medics.  However, the Veteran concedes that he did not report to sick call or seek any formal in-service medical care for concussions or related head problems.  As an explanation for his lack of in-service treatment, the Veteran asserts that, at the time of his active duty, "the technology was not available to adequately detect" concussions and related head trauma.  Consequently, he contends that the medics who informally examined him during football games had no basis to conclude that his symptoms warranted clinical intervention.

The Veteran's testimony regarding his dearth of formal in-service treatment is borne out by his Marine service records.  Indeed, those records show that, on examination in December 1961 prior to his enlistment, he denied any history of head problems and none were found on clinical testing.  Thus, in the absence of any other evidence of preexisting head injury pathology, the Board considers the Veteran to have been sound upon entry.  38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.  

Moreover, the Board observes that the Veteran's subsequent service treatment records, including the reports of his September 1961 entry to active duty (EAD) examination and his November 1965 separation examination, are devoid of any complaints or clinical findings of head injuries or other symptoms associated with hydrocephalus.  Accordingly, the Board finds that chronicity in service is not established with respect to the Veteran's traumatic brain injury claim and that a continuity of symptoms after discharge is required to support that claim.  38 C.F.R. § 3.303(b) (2011).

In this regard, the Veteran acknowledges that, for several decades after leaving service, he eschewed medical attention for head trauma or related symptoms.  In fact, he admits that his first formal treatment for such symptoms did not occur until mid-2000, when he was involved in a motor vehicle accident that resulted in severe head and neck injuries.  The Veteran's account is corroborated by private medical records, which confirm the occurrence of a July 2000 collision in which his car "flipped over three times" after being struck by another vehicle traveling at 100 miles per hour.  Those records further show that the impact of the collision caused the Veteran's head to strike the roof of his car at a high speed.  This, in turn, knocked him unconscious "for an unknown duration."  Thereafter, the Veteran underwent several months of treatment for cognitive dysfunction, personality changes, and physical ailments, all of which were attributed to his post-service accident.  Ultimately, his symptoms were found to warrant a diagnosis of hydrocephalus for which he underwent surgery, specifically the placement of a right frontal ventriculoperitoneal (VP) shunt, in April 2001.  

Even after the aforementioned procedure, the Veteran continued to experience cognitive, emotional, and physical complications related to his hydrocephalus and other motor vehicle accident residuals.  The severity of these complications eventually led him to resign from his customer service job and to apply for and receive Social Security Administration (SSA) benefits.  Significantly, however, none of the health care providers who treated the Veteran attributed his symptoms to any aspect of his Marine Corps service.  Nevertheless, the private neurologist who performed the Veteran's April 2001 brain surgery later testified under oath that his hydrocephalus had predated his July 2000 motor vehicle accident.  As a basis for that opinion, the neurologist noted that the results of pre-surgery computed tomography(CAT) and Magnetic Resonance Imaging (MRI) scans had revealed evidence of a longstanding hydrocephalic condition.  However, the neurologist emphasized that the Veteran's hydrocephalus had remained asymptomatic until his 2000 motor vehicle accident.

In addition to the transcribed remarks of the neurologist, summarized above, the Veteran has submitted a National Institute of Health (NIH) fact sheet describing the pathology associated with hydrocephalus and the common causes of that disorder.  Of particular significance to this appeal, the fact sheet notes that hydrocephalus can result from traumatic head injury and subarachnoid hemorrhage.  Conversely, that fact sheet also indicates that the disorder can stem from inherited genetic abnormalities or developmental disorders, as well as from brain and spinal cord diseases, such as meningitis and benign and malignant tumors.

The record thereafter shows that, in written statements and testimony before the Board, the Veteran and his spouse have indicated that the neurologist who performed the April 2001 surgery later told them that the motor vehicle accident had effectively "saved [the Veteran's] life" by causing his long-dormant hydrocephalic symptoms to become manifest before they proved fatal.  However, neither the Veteran nor his wife has provided any written documentation from the neurologist confirming that theory.  

Moreover, while mindful that the Veteran now professes that his hydrocephalus could only have resulted from in-service head injuries, he has not provided any medical opinion evidence to support that assertion.  In this regard, the Board acknowledges that the Veteran has contended that the private neurologist orally informed him that his hydrocephalus "was from blows to the head."  However, a December 2001 written statement from that clinician directly refutes the Veteran's contention.  Indeed, that statement indicates that, while the Veteran's hydrocephalus predated his July 2000 motor vehicle accident, his disorder was not in any way caused by head trauma.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the neurologist's December 2001 written statement, indicating that the Veteran's hydrocephalus did not result from an in-service blow to the head or from any other head trauma, to be both probative and persuasive.  That opinion was based on the neurologist's extensive treatment of the Veteran, which included the surgical placement of a VP shunt to relieve the symptoms of his hydrocephalus.  Moreover, the Board considers it significant that the opining clinician had specialized knowledge of the specific type of brain disorder at issue in this appeal.  See Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).  Further, there are no other contrary competent medical opinions of record.

The Board recognizes that the above neurologist did not predicate his opinion on a review of the Veteran's claims file.  However, claims file review is not a stringent requirement for private medical opinions, and an opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the Board finds that the neurologist's treatment of the Veteran and demonstrated familiarity with his pertinent clinical history effectively removes any taint of inadequacy presumed from the lack of claims file review.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, while cognizant that the neurologist did not provide a detailed rationale in support of his findings, the Board nevertheless observes that he demonstrated an understanding of the Veteran's pertinent history.  Sklar, supra.  Indeed, that clinician's opinion is thoroughly consistent with the Veteran's service and post-service treatment records, which contain no evidence of a link between his hydrocephalus symptoms and any head injury occurring, either during or after service, in advance of his motor vehicle accident.

While consistent with the medical evidence of record, however, the neurologist's December 2001 written statement does conflict with the Veteran's own lay contentions regarding the etiology of his hydrocephalus.  Indeed, as noted above, the Veteran contends that, after rendering the above opinion, the neurologist orally informed him that his hydrocephalus did, in fact, stem from a traumatic head injury.  The Board accepts that the Veteran is competent to report what his private treating physician told him in this regard.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board has reason to question the credibility of the Veteran's assertions in light of their patent inconsistency with the neurologist's December 2001 written opinion.  See Caluza, 7 Vet. App. at 511-12 (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  The Board considers that written opinion, negating any causal connection between the Veteran's hydrocephalus and his reported head injuries, to be more probative than his unsubstantiated lay assertions regarding the etiology of that disorder.  See Guerrieri, Gabrielson, supra.  Moreover, whereas the neurologist's December 2001 written opinion was rendered in connection with the Veteran's treatment following a car crash, his own countervailing assertions were directly motivated by his desire to prevail in a claim for VA benefits.  As such, the Board finds that written opinion carries inherently greater evidentiary weight than the Veteran's subsequent lay assertions.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In any event, the Board observes that if, after rendering the above opinion, the private neurologist had changed his mind and attributed the Veteran's hydrocephalus to a head injury, the Veteran would need to submit a written copy of that revised opinion or provide information that would enable VA to obtain such evidence on his behalf.  This he has not done, despite receiving a 60-day extension, after his Board hearing, to submit additional information to buttress his claim.  Consequently, any information that might have been elicited in support of the Veteran's claim has not been not obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Additionally, the Board recognizes that the Veteran has attempted to bolster his service connection claim by submitting medical literature suggesting a causal connection between his hydrocephalus and his purported in-service head trauma.  Such literature can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). However, the NIH fact sheet submitted by the Veteran was not accompanied by the opinion of any medical expert relating his hydrocephalus to an in-service head injury, or to any other aspect of his active duty.  Consequently, the Board finds that fact sheet to be insufficient to establish the required nexus opinion for causation in this case.  Moreover, the Board observes that, while that fact sheet lists brain trauma as one reason for the development of hydrocephalus, it also references other potential causes, including genetic abnormalities, developmental disorders, and diseases involving the brain and spinal cord.  As such, that fact sheet is not entirely inconsistent with the negative nexus opinion rendered by the private neurologist, which the Board has afforded great probative weight.

After careful consideration, the Board concludes that the evidence of record, in particular the sworn testimony and written opinion rendered by the private neurologist, effectively weighs against a finding that the Veteran's hydrocephalus and associated symptoms are related to his service in the Marines.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (noting that service connection may be granted when all the evidence establishes a nexus between current complaints and active service).  Moreover, while cognizant of the private neurologist's determination that the Veteran's brain disorder predated his July 2000 motor vehicle accident, the Board nevertheless finds that this clinician has ruled out an in-service cause for that disorder by opining that it is independent of any head trauma.  As outlined above, the Veteran's sole argument in support of his claim is predicated on a theory that his hydrocephalus was caused by in-service blows to the head.  He has not contended, and the evidence does not otherwise suggest, that this disorder was caused or aggravated by any other aspect of his Marine Corps service.  Accordingly, the Board finds that service connection for hydrocephalus is not warranted on a direct basis.  

Nor is service connection warranted on a presumptive basis as the record does not show that hydrocephalus, or any other organic disease of the nervous system, manifested to a compensable degree within a year of the Veteran's discharge.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  On the contrary, the Veteran has expressly conceded that his brain disorder remained asymptomatic for many decades after he left service.  Accordingly, the Board finds that a continuity of post-service symptomatology has not been demonstrated, which further weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).

In reaching these conclusions, the Board wishes to emphasize that it remains sympathetic to the Veteran's claim and does not question the sincerity of his belief that he suffers from hydrocephalus and related symptoms that stem from in-service head injuries.  While a layperson, the Veteran is certainly competent to report incurring such injuries in the course of playing football in the Marines.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, his spouse and his fellow ex-Marine are competent to describe symptoms of in-service concussions, which they personally witnessed in the Veteran.  Additionally, all three parties are competent to describe current brain disorder symptoms, such as cognitive problems and personality changes, which are capable of lay experience or detection.  Moreover, the Board considers their combined testimony to be credible in the absence of any evidence to the contrary.  Caluza, 7 Vet. App. at 511-12.  The Board also finds that the Veteran has submitted competent and credible evidence regarding his failure to seek in-service treatment for head injuries.  Layno, Caluza.  Indeed, the Board considers it plausible that the service medics, who reportedly "checked the Veteran out" during football games, did not consider his blows to the head severe enough to warrant clinical intervention.  Nevertheless, the record does not establish that the Veteran has the requisite level of expertise to determine that the head injuries he sustained in service were, in fact, concussions, which went untreated only because the requisite detection technology did not yet exist.  As such, the Veteran's current assertions in this regard, while supportive of his traumatic brain disorder claim, do not constitute sufficient evidence to grant that claim.  Further, there is no indication that either the Veteran, his spouse, or his long-time friend is competent to diagnose a complex brain disorder, such as hydrocephalus, or to render an opinion with respect to its etiology.  Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opinion on matter requiring medical knowledge); see also Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, their lay assertions, either alone or in tandem, are also insufficient to establish a nexus between any current traumatic brain injury residual and the Veteran's active duty such that service connection may be established.  

In sum, the Board finds that the preponderance of the competent evidence weighs against a finding that any hydrocephalus or related brain disorder developed during the Veteran's period of active duty or is otherwise related to his Marine Corps service.  As previously noted, the Veteran is entitled to the benefit of the doubt where the evidence is in approximate equipoise.  However, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence weighs against Veteran's traumatic brain injury claim.  Accordingly, that claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53 (1990).

II.  Duties to Notify and Assist 

Under the applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial AOJ decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Board observes that the RO sent correspondence in December 2008 and a rating decision in February 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudications of the Veteran's claims in the November 2009 statement of the case.  

As for the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Veteran's service treatment records and all potentially relevant private and VA treatment records as well as other pertinent evidence.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claims, including any "relevant records" in the custody of VA or another federal agency, such as the SSA.  38 C.F.R. § 3.159(c)(2).  However, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  

In this case, the Veteran has not indicated, and the evidence of record does not otherwise suggest, that there are any outstanding VA or SSA records pertaining to his claim for service connection for a traumatic brain injury.  Accordingly, the Board finds that it is not obligated to obtain any additional records with respect to that claim.  

The Veteran has also been provided an opportunity to submit testimony in support of his traumatic brain injury claim at a September 2011 Travel Board hearing.  In this regard, the Board acknowledges that, in its recent decision in Bryant v. Shinseki, the United States Court of Appeals for Veterans held that 38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  Significantly, however, that holding has since been abrogated by the adoption of a final rule "amending [VA's] hearing regulations to clarify that the provisions regarding hearings before the Agency of Original Jurisdiction do not apply to hearings before the [Board]," effective August 23, 2011.  76 Fed. Reg. 52572, 52572-75 (Aug. 23, 2010).  Moreover, the Board observes that the particular Travel Board hearing at issue was conducted after the revised rule took effect.  As such, that new regulation is applicable in the instant case.  

Even if Bryant still had bearing on the Veteran's claim, however, there would be no reason to delay adjudication for purposes of ensuring compliance with that precedential decision.  That is because the Veteran has not contended, and the evidence does not otherwise show, that the VA officer who presided over his September 2001 hearing committed prejudicial error, either by failing to adequately apprize the Veteran of the issues presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c)(2); Bryant, 28 Vet. App. at 296.  Moreover, there is no indication that the Veteran was otherwise denied due process during the course of his Travel Board hearing.  As such, the Board finds that VA's duties to assist with respect to that hearing have been met. 

As a final point regarding the duty to assist, the Board acknowledges that the Veteran has not been afforded a VA examination in connection with his traumatic brain injury claim.  However, as there is no evidence of complaints or clinical findings of such an injury, or any other manifestations related to the Veteran's currently diagnosed hydrocephalus, during his periods of active service, the Board finds that a VA examination is not required with respect to the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there has been no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for residuals of a traumatic brain injury, to include hydrocephalus, is denied.  



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


